Citation Nr: 1524018	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  13-30 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to an initial rating in excess of 10 percent for right ankle sprain.  

3.  Entitlement to an initial rating in excess of 10 percent for chronic adjustment disorder with anxiety.  

4.  Entitlement to an initial rating in excess of 10 percent for hypothyroidism.  

5.  Entitlement to an initial compensable rating for right knee sprain.  

6.  Entitlement to an initial compensable rating for pseudofolliculitis barbae.  

7.  Entitlement to an initial compensable rating for contact dermatitis on the left arm/biceps.  

8.  Entitlement to an initial compensable rating for degenerative joint disease of the lumbar spine.  
9.  Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from August 2001 to November 2005 and from May 2009 to June 2010.  He also had an unverified period of service with the National Guard, to include in 2011, 2012 and 2013.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is needed before the Board can adjudicate any of the claims.

As noted in the Introduction, the Veteran has an unverified period of service in the National Guard.  This National Guard service includes drill periods in 2011, 2012 and 2013.  On remand, efforts should be made to verify the Veteran's service in the National Guard, and to obtain any service treatment records associated with that service.  

The Veteran underwent a VA audio examination in November 2010, a VA general medical examination in December 2010, and a VA mental disorders examination in January 2011.  Given the amount of time that has elapsed since his service-connected disabilities were last evaluated, contemporaneous examinations should be scheduled.  Updated VA treatment records should also be obtained and the Veteran should be asked if he has sought private treatment for any of his disabilities since his discharge from active duty service.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2014). 

Accordingly, the case is REMANDED for the following action:

1.  Verify the dates and type of the Veteran's service in the National Guard from all appropriate sources.  Complete copies of the Veteran's service treatment records, to include any clinical records, and service personnel records, must also be obtained for any Reserve service.  All attempts to secure this evidence must be documented in the claims file by the RO.  

2.  Ask the Veteran if he has sought private treatment for any of his disabilities since his discharge from active duty service; make arrangements to obtain any identified private medical providers.

3.  Obtain the Veteran's treatment records from the Biloxi VA Medical Center, dated since October 2011.  

4.  Schedule the Veteran for an appropriate VA examination to assess the current severity of his service-connected bilateral hearing loss.  The examiner must review the electronic claims files.  Testing should be conducted to determine the current severity of the Veteran's bilateral hearing loss and should include the use of controlled speech discrimination (Maryland CNC) and a Puretone audiometry test.  The examiner should fully describe the functional effects caused by the Veteran's hearing disability in the final report.  The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached.

5.  Schedule the Veteran for a VA examination to assess the current severity of his right ankle sprain; right knee sprain; and degenerative joint disease of the lumbar spine.  The examiner must review the electronic claims files.  

The examiner is to identify all residuals attributable to the Veteran's service-connected right ankle, right knee, and lumbar spine disabilities. 

The examiner is to report the range of motion measurements for the right ankle, right knee and lumbar spine segment, in degrees.  

Any pain, weakened movement, excess fatigability or incoordination on movement must be noted, and the examiner should indicate whether there is likely to be additional range of motion loss due to any of the following: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination. 

The examiner is to describe whether pain significantly limits functional ability during flare-ups or when the right ankle, right knee, and/or lumbar spine segment is used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner is to identify any nerve(s) affected by the Veteran's service-connected degenerative joint disease of the lumbar spine and discuss the extent, if any, of paralysis of the nerves involved. 

The examiner is to discuss whether the Veteran has any neurologic abnormalities, including, but not limited to, bowel or bladder impairment, as a result of his lumbar spine disability.

The examiner is to discuss whether the Veteran has marked limitation of motion of the right ankle and any recurrent subluxation or lateral instability of the right knee.  

The examiner must provide a comprehensive report, including complete rationales for all conclusions reached.

6.  Schedule the Veteran for an appropriate VA examination to ascertain the current severity of his psychiatric disability.  The examiner must review the electronic claims files.  All appropriate tests and studies must be accomplished and all clinical findings reported in detail.  The Board is especially interested in determining the impairment that results in terms of occupational functioning and daily activities.  The examiner must provide a comprehensive report, including complete rationales for all conclusions reached. 

7.  Schedule the Veteran for an appropriate VA examination to ascertain the current severity of his hypothyroidism.  The examiner must review the electronic claims files.  Any indicated studies are to be performed. 

The examiner is to identify all residuals attributable to the Veteran's service-connected hypothyroidism.  The examiner must specifically address whether the Veteran's disability is manifested by fatigability, constipation, and mental sluggishness.  

The examiner must provide a comprehensive report, including complete rationales for all conclusions reached.

8.  Schedule the Veteran for a VA examination to assess the current severity of his pseudofolliculitis barbae and contact dermatitis on the left arm/bicep.  The examiner must review the electronic claims files.  Any indicated studies are to be performed. 

The examiner must provide findings as to (1) the percentage of the entire body affected by the service-connected pseudofolliculitis barbae and contact dermatitis on the left arm/bicep; and (2) the percentage of the exposed area affected by the service-connected pseudofolliculitis barbae and contact dermatitis on the left arm/bicep.  A detailed report of any systemic therapy, such as corticosteroids or other immunosuppressive drugs, needed for either disability during the past 12 month period should also be obtained.

The examiner should describe any residual scar(s) in detail, noting whether it is deep, superficial, unstable, or painful on objective demonstration.  (A deep scar is one associated with underlying soft tissue damage; a superficial scar is one not associated with underlying soft tissue damage, and an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar). 

The size (width and length) of the scar(s) should be measured, and any disfiguring characteristics of the scar(s) should be specifically noted.  The examiner should also state whether any scar(s) results in any limitation of function. 

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.  If the examiner is unable to provide any of the requested information without resorting to speculation, it should be so stated.


9.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

10.  Finally, readjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




